 

     SIXTH AMENDMENT and WAIVER dated as of



November 10, 2003, (this "Amendment") to the FIVE-YEAR CREDIT
AGREEMENT dated as of October 28, 1999, as amended through the date
hereof (as it may be further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among CROMPTON
CORPORATION (formerly known as CK Witco Corporation) (the
"Company"); the Eligible Subsidiaries referred to therein; the BANKS referred
to therein; JPMORGAN CHASE BANK (formerly known as THE CHASE
MANHATTAN BANK) ("JPMORGAN"), as Syndication Agent; CITICORP
USA, INC. (as successor to Citibank, N.A. in its capacity as Administrative
Agent), as Administrative Agent; and BANK OF AMERICA, N.A. and
DEUTSCHE BANK SECURITIES INC. (formerly known as DEUTSCHE
BANC ALEX. BROWN INC.), as Co-Documentation Agents.


                    WHEREAS, the Company, the Eligible Subsidiaries, the Banks,
the Co-Documentation
Agents, the Syndication Agent and the Administrative Agent are parties to the
Credit Agreement;

                    WHEREAS, pursuant to the Credit Agreement, the Banks have
made and agreed to make
certain loans to the Borrowers; and

                    WHEREAS, the Company has requested, and the Banks whose
signatures appear below,
constituting the Required Banks, have agreed that certain provisions of the
Credit Agreement be modified
in the manner and subject to the conditions set forth herein;

                    NOW, THEREFORE, in consideration of the mutual agreements
herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the
parties hereto hereby agree as follows:

                    SECTION 1. Defined Terms. Capitalized terms used but not
defined herein have the
meanings assigned to them in the Credit Agreement.

                    SECTION 2. Amendments to Article 1. (a) Section 1.01 of the
Credit Agreement is
amended by adding the following defined terms in their appropriate alphabetical
order:

                    "'Amendment No. 6 Effective Date' means the date on which
Amendment No. 6 to this
Agreement became effective."

                     "'Permitted Investments' means:

                     (a) direct obligations of, or obligations the principal of
and interest on which are
           unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent
           such obligations are backed by the full faith and credit of the
United States of America), in each case
           maturing within one year from the date of acquisition thereof;

                     (b) investments in commercial paper maturing within 270
days from the date of
           acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from
           S&P or from Moody's;

                     (c) investments in certificates of deposit, banker's
acceptances and time deposits


         maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed
           with, and money market deposit accounts issued or offered by, any
domestic office of any




 

2

           commercial bank organized under the laws of the United States of
America or any State thereof
           which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

                     (d) fully collateralized repurchase agreements with a term
of not more than 30 days for
           securities described in clause (a) above and entered into with a
financial institution satisfying the
           criteria described in clause (c) above; and

                     (e) money market funds that (i) comply with the criteria
set forth in Securities and
           Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA
           by S&P and Aaa by Moody's and (iii) have portfolio assets of at least
$5,000,000,000."

                     (b) Section 1.01 of the Credit Agreement is amended by
deleting the following defined
           terms: (i) "Collateral Release"; (ii) "Release Date"; and (iii)
"Release Conditions".

                    SECTION 3. Amendment to Article 2. Section 2.11(f) of the
Credit Agreement is
amended to read as follows:

                    "(f) In the event and on each occasion that the Company or
any Subsidiary shall
complete any Asset Sale, the Company shall (i) promptly deliver to the
Administrative Agent a certificate
executed by a Financial Officer of the Company describing the assets sold and
setting forth the aggregate
amount of Net Cash Proceeds received or to be received and the calculation
thereof, and (ii) promptly
following any receipt by the Company or any Subsidiary of Net Cash Proceeds with
respect to such Asset
Sale, prepay Loans in an amount equal to the lesser of 100% of such Net Cash
Proceeds and the aggregate
principal amount of the Loans at the time outstanding."

                    SECTION 4. Amendments to Article 5. (a) Section 5.07(a) of
the Credit Agreement is
amended to read as follows:

                     "(a) The Company will not permit the Leverage Ratio at any
time during any period
beginning on a date set forth below and ending on a date immediately preceding
the date listed immediately
below such beginning date (if any) to be in excess of the ratio set forth below
opposite such initial date:

Date

Ratio

   

Amendment No. 6 Effective Date

4.25 to 1.00

   

July 1, 2004

3.50 to 1.00"

                     (b) Section 5.07(b) of the Credit Agreement is amended to
read as follows:
                     "(b) The Company will not permit the Interest Coverage
Ratio for any four-fiscal quarter
period ending on or after any date set forth below and prior to the date listed
immediately below such
beginning date (if any) to be less than the ratio set forth below opposite such
initial date:

Date

Ratio

Amendment No. 6 Effective Date

2.25 to 1.00

   

June 30, 2004

2.75 to 1.00

   

September 30, 2004

3.00 to 1.00"

 

3

                     (c) Section 5.08(h) of the Credit Agreement is amended by
replacing "$50,000,000" with
"$25,000,000".

                     (d) The last paragraph of Section 5.08 of the Credit
Agreement is amended to read as
follows to eliminate references to the pledge of capital stock of Crompton B.V.:

                    "

provided, however, neither the Company nor any Subsidiary shall create, assume
or
suffer to exist any Lien on any asset now owned or hereafter acquired by it in
connection with any
amendment, extension, refinancing or replacement of any existing agreement for
borrowed money without
equally and ratably securing the Obligations on terms and under documentation
satisfactory to the
Administrative Agent and the Syndication Agent."



                     (e) Article 5 of the Credit Agreement is amended by adding
the following section at the
end thereof:

                    "SECTION 5.19.

Investments. The Company will not, and will not permit any
Subsidiary to, purchase, hold or acquire (including pursuant to any merger with
any Person that was not a
Wholly-Owned Consolidated Subsidiary prior to such merger) any Equity Interests
in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or
permit to exist any investment or any other interest in , any other Person (all
the foregoing being
collectively called "Investments"), or purchase or otherwise acquire (in one
transaction or a series of
transactions) any assets of any other Person that constitute a business unit,
except:



                    (a) investments existing on the Amendment No. 6 Effective
Date;

                    (b) Permitted Investments;

                    (c) investments and acquisitions in which consideration paid
consists solely of the
           common stock of the Company;

                    (d) Guarantees under the Subsidiary Guarantee Agreement;

                    (e) Guarantees of obligations of third parties existing on
the Amendment No. 6 Effective
           Date and set forth on Schedule 5.19;

                    (f) (i) investments by the Borrower and the Subsidiaries in
Equity Interests in their
           respective subsidiaries; (ii) loans or advances made by the Borrower
to Subsidiaries or by
           Subsidiaries to the Borrower or other Subsidiaries; and (iii)
Guarantees by the Borrower of Debt
           of Subsidiaries;

                    (g) investments received in connection with the bankruptcy
or reorganization of, or
           settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the
           ordinary course of business;

                    (h) a Guarantee by Crompton International Corporation of
indebtedness outstanding
           under the Crompton Indenture, to the extent required under such
indenture by reason of the
           Guarantee by Crompton International Corporation under the Subsidiary
Guarantee Agreement;
           and

                     (i) other investments, loans, advances and Guarantees in an
aggregate amount existing at
           any time not greater than $[25,000,000]."

 

 

4

                    SECTION 5. Amendment to Article 6. Section 6.01(m) of the
Credit Agreement is
amended by deleting the words "and prior to the Collateral Release".

                    SECTION 6. Amendment to Article 11. (a) Section 11.12 of the
Credit Agreement is
amended by deleting paragraphs (b) and (c) thereof and redesignating paragraph
(d) thereof as
paragraph (b).

                    SECTION 7. Amendment of Exhibits. Exhibit K to the Credit
Agreement is hereby
amended by replacing the Schedule I thereof with the Schedule I attached hereto.

                    SECTION 8. Amendment of Schedules. The Credit Agreement is
hereby amended by
adding Schedule 5.19 attached hereto.

                    SECTION 9. Waiver. The Banks hereby waive any failure of the
Company to comply
with the provisions of Section 5.07 during the period ending on the date
immediately preceding the
Amendment No. 6 Effective Date.

                    SECTION 10. Representations and Warranties. To induce the
other parties hereto to
enter into this Amendment, the Company hereby represents and warrants that:

 a. The representations and warranties set forth in Article 4 of the Credit
    Agreement, as
               amended by this Amendment, are true and correct on and as of the
    date hereof,
               except to the extent such representations and warranties
    specifically relate to an
               earlier date;

                    (b) After giving effect to the amendments and waivers
provided for in this Amendment,
           no Default or Event of Default has occurred and is continuing;

                    (c) This Amendment, when duly executed and delivered by the
Company, shall
           constitute a legal, valid and binding obligation of the Company
enforceable against the Company
           in accordance with its terms; and

                    (d) As of the date hereof, there are no Designated
Subsidiaries other than Uniroyal
           Chemical Company, Inc. (d/b/a Crompton Manufacturing Company, Inc.)
and Crompton


                    SECTION 11. Amendment Fee. The Company agrees to pay to the
Administrative
Agent, for the account of each Bank that shall have executed and delivered to
the Syndication Agent a
counterpart of this Amendment prior to 5:00 p.m., New York City time, on
November [10], 2003, a
nonrefundable amendment fee equal to .15% of the aggregate amount of such Bank's
Commitment,
whether used or unused, on the date hereof, payable in immediately available
funds.

                    SECTION 12. Conditions to Effectiveness. This Amendment
shall become effective on
the date (the "Amendment No. 6 Effective Date") on which each of the following
conditions has been
satisfied:

                    (a) The Syndication Agent shall have received counterparts
of this Amendment that,
           when taken together, bear the signatures of the Company, the Required
Banks, the Syndication
           Agent and each Subsidiary Guarantor.

                    (b) The Administrative Agent shall have received the
amendment fees payable to the
           Banks under Section 11.

                     (c) The Administrative Agent and the Syndication Agent
shall have received payment of
           all fees and expenses, included to the extent invoiced, reimbursement
or payment of all out-of-


5

           pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed
           or paid by the Company under the Credit Agreement.

                    (d) The Administrative Agent shall have received a
Supplement in the form of Annex 1
to the Subsidiary Guarantee Agreement, executed by Crompton International
Corporation.

                    SECTION 13. Effect of Amendment. (a) On and after the
Amendment No. 6 Effective
Date, each reference in the Credit Agreement to "this Agreement", "hereunder",
"herein", or words of like
import shall mean and be a reference to the Credit Agreement, as amended hereby.
Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or
otherwise affect the rights and remedies of the Banks under the Credit Agreement
or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which
areratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be
deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change
of,

any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or
any other Loan Document in similar or different circumstances. This Amendment
shall apply and be
effective only with respect to the provisions of the Credit Agreement
specifically referred to herein.
(b) Nothing herein will be deemed to reduce the obligations of any Subsidiary
Guarantor
under the Subsidiary Guarantee Agreement, which shall remain in full force and
effect.

                    SECTION 14. Counterparts. This Amendment may be executed by
one or more parties
to this Amendment in any number of separate counterparts, each of which shall
constitute an original, but
all of which when taken together shall constitute but one contract. Delivery of
an executed counterpart of a
signature page of this Amendment by facsimile transmission shall be as effective
as delivery of a manually
executed counterpart hereof.

                    SECTION 15. APPLICABLE LAW. THIS AMENDMENT SHALL BE
CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                    SECTION 16. Headings. Section headings used herein are for
convenience of reference
only, are not part of, and are not to be taken into consideration in
interpreting, this Amendment.
SECTION 17. Expenses. The Company shall reimburse the Syndication Agent and the
Collateral Agent for their reasonable out-of-pocket expenses in connection with
this Amendment, including
the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP.

 

6

 

                    IN WITNESS WHEREOF, the Company, the Subsidiary Guarantors,
the Administrative
Agent and the undersigned Banks have caused this Amendment to be duly executed
by their duly

authorized officers, all as of the date first above written.

 

 

CROMPTON CORPORATION

                   

   By

 







   

Name:

   

Title:

                   

   By

 







   

Name:

   

Title:



7

 

                                                Each of the Subsidiary
Guarantors hereby acknowledges
                                                receipt of, and consents to the
terms of, this Amendment.

                                                UNIROYAL CHEMICAL COMPANY, INC.
(D/B/A

                                                CROMPTON MANUFACTURING COMPANY,
INC.),

       

   By

 







   

Name:

   

Title:

       

   By

 







   

Name:

   

Title:

 

                                                CROMPTON INTERNATIONAL
CORPORATION,

             

   By

 







   

Name:

   

Title:

       

   By

 







   

Name:

   

Title:

 

8

 

 

                                                CITICORP USA, INC.,
individually, as Administrative Agent
                                                and as Collateral Agent,

             

   By

 







   

Name:

   

Title:

 

9

 

                                                JPMORGAN CHASE BANK (formerly
known as THE
                                                CHASE MANHATTAN BANK),
individually and or

                                                Syndication Agent,

             

   By

 







   

Name:

   

Title:

           







   

Name:

   

Title:

   

270 Park Avenue

   

New York, NY 10017



10

 

 

                                                SIGNATURE PAGE TO THE CROMPTON
                                                CORPORATION SIXTH AMENDMENT AND
WAIVER
                                                DATED AS OF NOVEMBER [10], 2003
TO THE FIVEYEAR
                                                CREDIT AGREEMENT DATED AS OF
OCTOBER
                                                28, 1999, AS AMENDED THROUGH THE
DATE HEREOF

                                                 Name of Institution:

 





             

   By

 







   

Name:

   

Title:

     